Citation Nr: 0206000	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a temporary total rating for a period of 
convalescence pursuant to 38 C.F.R. § 4.30 following surgical 
fusion of L5-S1 in November 1989.  

(The issues of entitlement to an increased rating for chronic 
low back strain and entitlement to an increased rating for an 
upper dorsal spine and left shoulder strain and contusion 
will be addressed in a later decision by the Board of 
Veterans' Appeals (Board).)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1973 to 
March 1974.

This matter comes before the Board on appeal from a November 
1995 rating decision by the VA RO in Detroit, Michigan, that 
denied entitlement to a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 following a 
November 1989 bilateral lateral fusion of L5-S1.  The Board 
notes that the veteran's claims file was subsequently 
transferred to the VA RO in St. Paul, Minnesota and to the VA 
RO in Milwaukee, Wisconsin, before it was returned to the VA 
RO in Detroit, Michigan.  These transfers were required 
because of changes in the veteran's location.

The Board also notes that, in June 1998, the veteran withdrew 
an earlier request for a hearing before the Board.

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for chronic low back 
strain and entitlement to an increased rating for an upper 
dorsal spine and left shoulder strain and contusion, pursuant 
to the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
any response by the veteran, the Board will prepare a 
separate decision addressing these issues.  


FINDING OF FACT

Surgical treatment in November 1989 was not for a service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating for 
convalescence following bilateral lateral fusion of L5-S1 in 
November 1989 are not met.  38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he is entitled to a temporary total 
rating for a period of convalescence after his November 1989 
bilateral lateral fusion of L5-S1.  

A total disability rating (100 percent) will be assigned if 
treatment of a service-connected disability resulted in:  (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a) (2001).

The pertinent evidence of record includes a private hospital 
report received by the RO in Waco, Texas, in January 1995.  
It indicates that the veteran was diagnosed with 
spondylolisthesis at L5-S1, and that a bilateral lateral 
fusion was performed in November 1989.  He was put in a body 
cast shortly thereafter.  

This case turns on whether the veteran's convalescence was 
due to a service-connected disability.  The evidence of 
record is clear that the November 1989 fusion was performed 
because of spondylolisthesis at L5-S1.  An April 1998 rating 
decision by the VA RO in St. Paul, Minnesota, denied service 
connection for post-operative spondylolisthesis at L5-S1.  
This decision became final because the RO notified the 
veteran of the decision by letter dated in April 1998, and he 
did not appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(2001).  

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2001).  In the veteran's case, he has not alleged 
that clear and unmistakable error exists in the April 1998 
rating decision.  Therefore,  there is no challenge to the 
April 1998 rating decision that denied entitlement to service 
connection for spondylolisthesis.  

As such, and because service connection is not in effect for 
spondylolisthesis at L5-S1, a temporary total rating based on 
treatment for spondylolisthesis requiring convalescence is 
not available and the appeal on this issue must be denied.  
In short, because the regulation requires that treatment be 
for service-connected disability, there is no legal basis 
upon which the benefit can be granted.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).      

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statement of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim. Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  As such, the 
record does not suggest that further evidentiary development 
was required of the RO.  Consequently, inasmuch as VA has 
fulfilled its duties to notify and assist in this case, 
further action under the new law would serve no useful 
purpose except to delay adjudication of the veteran's claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. at 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


ORDER

Entitlement to a temporary total rating for a period of 
convalescence pursuant to 38 C.F.R. § 4.30 following a 
November 1989 bilateral lateral fusion of L5-S1 is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

